Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This office action is a response to Applicant’s election filed on 04/20/2021 without traverse of Group 1 claims 1-2 for further examination. Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claim.


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pelchy (US Patent 5,754,313.).
Regarding claim 1, Pelchy teaches an endoscope comprising an imaging device (imager assembly) disposed on a distal end of an inserting portion (abstract, Col 3:8-9) of the endoscope, the imaging device (12, Fig.1) including:
(imager 20 Fig.2) configured to generate an electrical signal by receiving light formed as an image by an optical lens (lens system 45 Fig.8, Col.4:65-Col.5:1-4) and performing photoelectric conversion for the received light;
A mounting board (circuit boards 27 28 Col.3:52-65 Fig.2) disposed behind the imaging element 20 on an optical axis (see axis 1 and 2 on annotated Fig.8 below) of the optical lens and electrically connected to the imaging element (imager connected to circuit board Col.3:53-55);
An assembly cable that includes a plurality of cables (wires 33 Fig.2) which individually transfer output signals from the imaging element or drive signals of the imaging element (Col.4:15-21) and are electrically connected to cable connection electrodes of the mounting board (of circuit board 27 28 Fig.2), and that includes a comprehensive coating (sheath 41) configured to collectively coat the plurality of cables (Fig.4, 5); and 
A heat shrinkable tube (mylar tape 40 Fig.8) configured to coat the mounting board (transmission wire wrapped with heat shrinkable tape 40 Col.4:57-60), connection portions to the plurality of cables, and outer circumference side of the plurality of the cables exposed by removal of the comprehensive coating (connection and the outer circumferential side of the plurality of transmission wires 33 exposed by removal of sheath 41 Fig.2), and
An end portion on a proximal side of the heat shrinkable tube (see annotated Fig.8 below) having an inner circumference in contact with outer circumferences of the plurality of cables (tape 40 wrapping wires therefore inner circumference of the tape is in contact with outer circumference of the cables Col.4:58-61), and having (outer circumference of the tape 40 is in contact with the inner circumference of the sheath 41 Col.4:58-61).

    PNG
    media_image1.png
    388
    807
    media_image1.png
    Greyscale

Annotated Fig.8

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pelchy in view of Kimura (US Patent Application Publication No.2012/0220825 A1).
Regarding claim 2, Pelchy teaches limitation above, and disclose plurality of wires 33 (wire bundle) is passed into a sheath 41 (Col.4:57-60), however, does not 
In the art of signal cables for endoscope, Kimura teaches endoscope device having signal cable for endoscope, showing an example layer arrangement of a sheath providing insulation of plurality of wires, including a comprehensive coating (sheath 80 Fig.5) configured to coat the binding tape (adhesive agent 81), the binding tape (adhesive agent 81) to bind the shield layer (of signal cable 25 which includes the filaments [0064]) of a signal cable 25 in which the signal cable includes a shield layer configured to electrically shield plurality of cables (shield line or shield layer for bunching plurality of filaments 65 [0053] Fig.5).
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Pelchy’s sheath to include the insulation layers (shielding layer and adhesive layer), such as that taught by Kimura, to obtain predictable result of providing insulation and protection to wires. (MPEP 2143)

Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure: all references cited on the attached PTO-892 Notice of
References Cited excluding the above relied upon references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINQIAO HUANG whose telephone number is (571)270-1546.  The examiner can normally be reached on Mon-Thu 0930-1630.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINQIAO HUANG/           Examiner, Art Unit 3795

/MICHAEL J CAREY/           Supervisory Patent Examiner, Art Unit 3795